292 S.W.3d 589 (2009)
DRINK INC., LLC d/b/a Main Street Bistro, Appellant,
v.
CITY OF ST. CHARLES, Respondent.
No. ED 92343.
Missouri Court of Appeals, Eastern District, Division Four.
September 15, 2009.
Larry A. Bagsby, St. Charles, MO, for Appellant.
*590 Debbie S. Champion, Victor H. Essen II, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.
PER CURIAM.
Drink Ink, LLC d/b/a Main Street Bistro (hereinafter, "Appellant") appeals from the trial court's judgment dismissing its first amended petition against the City of St. Charles (hereinafter, "the City") for failing to state a claim for relief. Appellant raises one point on appeal, arguing the ordinance at issue was unconstitutional and invalid, causing Appellant to forfeit its commercial lease without just compensation.
We have reviewed the briefs of the parties and the legal file. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).